PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/001,090
Filing Date: 6 Jun 2018
Appellant(s): Wang, Ziping



__________________
Barry E. Bretschneider
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/08/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/07/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
 	Regarding appellant’s argument that recitations in claim 15  are not directed to printed matter, it is noted that the claim 15 recitation of “each said panel including indicia designating a distinct phase of a supply chain, and each said panel including at least one set of a fixed number of a plurality of player spots, wherein a first one of said player spots in each set of player spots on each said panel is provided in a first color that may be associated with a first player, and a second one of said player spots in each set of player spots on each said panel is provided in a second color that may be associated with a second player, wherein said second color is distinct from said first color, and wherein each said set of player spots on each said panel is identical to each other set of player spots on said game board, and wherein each said set of player spots on each said panel surrounds a distinct supply chain segment indicia, all of which distinct supply chain segment indicia thematically relate to a different phase of a supply chain, wherein a first one of said first game piece components is provided in said first color, and a second one of said first game piece components is provided in said second color; wherein a first one of said second game piece components is provided in said first color, and a second one of said second game piece components is provided in said second color” is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship between the printed matter and the associated product (or process) must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists (See: In re Ngai,367 F.3d at 1339, 70 USPQ2d at 1864). In the instant case, there is not new and unobvious functional relationship between the printed matter and the substrate so that no patentable weight is given to the printed matter (See Gulack, 703 F.2d at 1386, 217 USPQ at 404). The product (the game board/panels, game piece components) merely serves as a support for printed matter (the indicia/color) so that the claimed printed matter is not given patentable weight. Appellant argues that the claimed indicia act as part of the claimed board structure to define relationships among parts of the game. This is not found persuasive because where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards Gulack, 703 F.2d at 1386, 217 USPQ at 404. Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and were instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864. In the instant case, there is no new and unobvious functional relationship between the printed matter and the substrate so that no patentable weight is given to the printed matter (See Gulack, 703 F.2d at 1386, 217 USPQ at 404). It is noted that even if the printed matter is found to have a functional relationship with the substrate, the alleged relationship would not pertain to the structure of the apparatus, but rather to the process of playing a game so that there is no new or unobvious functional relationship.
.  	
 	Regarding appellant’s argument that the prior art of record does not teach the claimed invention because the prior art of Charney does not have spots thereon that define a conventional continuous path for players around the board game, it is noted that the claimed spots are directed to printed matter and are not given patentable weight for the reasons outlined in this document. There is no new and unobvious functional relationship between the printed matter and the substrate so that no patentable weight is given to the printed matter (See Gulack, 703 F.2d at 1386, 217 USPQ at 404). It is noted that while the prior art of Charney discloses indicia, the claimed indicia is not given patentable weight and therefore appellant’s arguments directed to printed matter are not persuasive as outlined in the printed matter analysis in this document. 

Regarding appellant’s argument that the prior art of Charney teaches player spots that bears no connection whatsoever to the player piece, it is noted that the claimed “player spot” is directed to printed matter and is not given patentable (See printed matter analysis in this document). It is noted that while the prior art teaches indicia/printed matter, claimed printed matter is not given patentable weight as there is no new and unobvious functional relationship between the product and the printed matter as outlined.


Respectfully submitted,
/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        
Conferees:
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711     

/MELBA BUMGARNER/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                                                                                                                                                                                                                           Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.090